Citation Nr: 0516130	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied an evaluation greater than 10 percent 
for duodenal ulcer disease.  The veteran subsequently 
perfected this appeal.  

A videoconference hearing before the undersigned was held in 
August 2002.  Thereafter, the Board undertook additional 
development of the veteran's claim pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  In November 2003, the Board remanded 
this case for readjudication.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  No active ulcers were detected on upper gastrointestinal 
(GI) series in April 2001 and July 2004.  

3.  The veteran's service-connected duodenal ulcer disease is 
productive of no more than mild symptoms; medical evidence of 
record does not indicate recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or continuous moderate manifestations.  

4.  The veteran is not frequently hospitalized for his 
service-connected duodenal ulcer disease and objective 
evidence of record does not show that this disability causes 
a marked interference with employment beyond that 
contemplated in the schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
service-connected duodenal ulcer disease are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By letter dated in March 2004, the Appeals Management Center 
(AMC) advised the veteran that it was working on his appeal 
for an increased evaluation and that additional information 
and evidence was needed.  The veteran was advised of the 
evidence necessary to substantiate his claim for increase and 
was notified of his and VA's respective obligations with 
regard to obtaining evidence.  The veteran was asked to let 
VA know if there was any other evidence or information he 
thought would support his claim.  If the information or 
evidence was in his possession, he was requested to send it 
to VA.  

The April 2002 statement of the case (SOC) and the January 
2005 supplemental statement of the case (SSOC) collectively 
notified the veteran of the laws and regulations pertaining 
to his claim for increase.  These documents also advised the 
veteran of the evidence of record, of the adjudicative 
actions taken, and of the reasons and bases for denial.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letter to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board acknowledges that the required notice was not given 
prior to the initial adjudication of the veteran's claim in 
July 2001.  The Board, however, finds that any defect with 
respect to the timing of the VCAA notice was harmless error 
because the veteran subsequently received content-complying 
notice and proper VA process as described above.  See 
Mayfield, supra.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The claims folder contains relevant VA treatment records from 
the VA medical center (VAMC) in Biloxi and the VA outpatient 
clinic (VAOPC) in Mobile and various private records.  The 
veteran reported treatment from Dr. Duffy and Dr. Brown and 
in March 2004, the veteran was requested to submit 
authorizations for the release of these records or to submit 
the records himself.  The veteran did not submit the 
requested authorizations and consequently, VA is unable to 
obtain these records.  The Board notes "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The veteran was provided VA gastrointestinal examinations in 
April 2001 and July 2004.  The Board acknowledges that the 
veteran's claims folder was not available for review on 
examination in July 2004 and that the November 2003 remand 
order indicated the claims folder must be available for 
review.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on a veteran (or claimant), as a 
matter of law, the right to compliance with the remand 
orders, and the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand).  The issue in this case, however, is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  A review of the July 2004 examination shows that the 
examiner discussed the current severity of the veteran's 
disability and provided all information necessary to rate the 
veteran's claim.  Consequently and on further review, the 
Board finds that a review of the claims folder was not 
necessary and under the circumstances of this case, a remand 
solely to have the examiner review the claims folder would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was originally granted service connection for 
"history, ulcer, duodenum" in August 1989 and assigned a 
noncompensable evaluation effective December 5, 1988.  In 
August 1996, the evaluation was increased to 10 percent 
effective May 23, 1996.  In July 2001, the RO continued the 
10 percent evaluation and the veteran subsequently perfected 
this appeal.  

The veteran contends that the currently assigned 10 percent 
evaluation does not adequately compensate him for the 
severity of his disability.  At the videoconference hearing, 
the veteran reported that his stomach keeps him up at night.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability is evaluated pursuant to Diagnostic 
Code 7305, which sets forth the criteria for rating duodenal 
ulcers as follows: mild, with recurring symptoms once or 
twice yearly (10 percent); moderate, recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations (20 
percent); moderately severe, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year (40 percent); 
and severe, pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health (60 percent).  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2004).  

The words "mild," "moderate," "moderately severe," and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2004).  

VA treatment records dated in May 2000 show complaints of 
stomach discomfort at times, especially at night.  A history 
of recurring peptic ulcer disease was noted.  An antral ulcer 
was noted on upper GI series and the veteran was recommended 
for an esophagogastroduodenoscopy (EGD), but he did not want 
examination or surgical procedure.  Assessment was chronic 
ulcer disease by history.  

The veteran underwent a VA examination in April 2001.  He had 
a gastric enteral ulcer detected on upper GI in 1998.  He has 
been obese but had lost 20-30 pounds in the past two years.  
On physical examination, weight was 249 pounds.  Abdomen was 
obese, but soft without significant tenderness or 
organomegaly.  Bowel sounds were normal.  Upper GI revealed 
thickened gastric folds with a possibility of other gastric 
pathology, but no active peptic ulcer disease.  Diagnosis was 
history of peptic ulcer disease in the past, but no active 
ulcer detected in upper GI today.  The veteran has chronic 
dyspepsia that is mildly symptomatic in spite of using 
Prilosec.  

The veteran underwent a GI consult in May 2001.  The examiner 
noted a history of chronic epigastric discomfort for the last 
30 years.  He sees a private medical doctor and is on 
Prilosec.  Examination revealed mild epigastric tenderness.  
He denied any weight loss and declined an EGD.  

The veteran was seen in the VA clinic in January 2002 with 
complaints of gagging and vomiting.  He felt he might have 
the flu.  Assessment included peptic ulcer disease and 
gastroesophageal reflux disease (GERD).  

Abdominal x-rays taken in August 2003 indicated no active 
abdominal disease, and mild-to-moderate atherosclerosis 
affecting the pelvis vessels.  

The veteran underwent an abdominal ultrasound in January 2004 
for a history of recurring abdominal pain.  Impression was 
(1) no diagnostic abnormalities; and (2) pancreas not imaged.  

The veteran underwent an upper GI series in July 2004.  
Impression was:

Markedly disordered swallowing function 
noted on fluoroscopy as described above.  
Prominent gastric rugal folds were seen 
suggesting the possibility of 
hypersecretion.  No evidence of active 
ulceration or other abnormality was seen 
on the study.  The veteran bordered on 
aspiration of thin barium several times 
during the examination.  

On VA examination in July 2004, the veteran reported 
continued stomach discomfort mostly when his stomach was 
empty in the early morning.  On physical examination, the 
veteran was noted to be well nourished and well developed.  
His weight was 194 pounds.  Abdomen was soft and nontender 
without mass or organomegaly.  Bowel sounds were normal.  
Upper GI revealed prominent gastric mucosal fold suggesting 
hypersecretion, otherwise normal or negative.  Diagnosis was:

Duodenal ulcer in the past, treated 
successfully apparently healed.  Veteran 
now has recurrent gastroesophageal reflux 
disease which is moderately severe in 
spite of current treatment with Prilosec.  
However, these episodes of his stomach 
symptoms are not incapacitating and does 
not significantly impair veteran's 
general health.  He has abdominal 
discomfort along with symptoms of 
indigestion, which is periodic and has 
not caused vomiting, recurrent 
hematemesis or melena for sometime.  
Veteran has no evidence of weight loss at 
this time.  

The Board has considered all evidence of record and finds 
that the criteria for a 20 percent evaluation for a duodenal 
ulcer are not met or more nearly approximated.  A review of 
outpatient treatment records shows that the veteran receives 
treatment for multiple medical problems including diabetes 
mellitus, GERD, and gastritis with esophageal stricture.  
Outpatient records note complaints of stomach pain and 
discomfort on various occasions and the veteran is noted to 
have peptic ulcer disease.  The Board notes that the term 
"peptic ulcer" is not sufficiently specific for rating 
purposes and that in evaluating the ulcer, care should be 
taken that the findings adequately identify the particular 
location.  See 38 C.F.R. § 4.110 (2004).  Objective testing 
of record does not indicate an active duodenal ulcer.  

On review, the evidence of record does not show recurring 
episodes of severe symptoms two to three times a year or 
continuous moderate manifestations related to the veteran's 
service-connected duodenal ulcer.  There is also no 
indication of weight loss or anemia due to the veteran's 
service-connected duodenal ulcer.  The Board acknowledges 
that the veteran's weight has decreased during the pendency 
of this appeal, but evidence of record suggests the veteran 
was meeting with a dietician and was making efforts to reduce 
his weight and maintain a healthy diet.  The medical evidence 
of record suggests the veteran has GERD resulting in 
abdominal discomfort.  Accordingly, the Board concludes that 
symptoms associated with the veteran's service-connected 
duodenal ulcer are no more than mild and an evaluation 
greater than 10 percent is not warranted.  

As the preponderance of the evidence is against the claim for 
an evaluation greater than 10 percent for duodenal ulcer 
disease, the reasonable doubt doctrine is not for 
application.  See 38 C.F.R. § 4.3 (2004).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
duodenal ulcer disease and there is no indication that this 
disability has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation greater than 10 percent for service-connected 
duodenal ulcer disease is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


